Title: To John Adams from Samuel Bradford, 24 May 1799
From: Bradford, Samuel
To: Adams, John



Sir
Boston May 24th 1799—

In Obedience to your Request Inclose the Letter of Luc Faurd—an Officer of the French Republic & have taken his Prarole—a Copy of which is forwarded—this Person Solicits Permission to depart for France on the Principle of not serving in any Military Capacity during the Existence of the present Defferences between that Country & the United States—he also requires the same Subsistance which was allowed to Him when a Prisoner in Jamaica—I have this Day addressed a Letter to the Secretary of the Navy on this Subject—& conceive it my Duty to Suggest to the President these Circumstances—
I am, Sir / with Sentiments / of the highest Respt: / Your Obedient Servt:


Saml BradfordMarshal